Citation Nr: 0033682	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and Dr. G.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to 
February 1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The petition to reopen the claim for service connection 
for post-traumatic stress disorder was denied in a December 
1996 decision of the Board.

2.  The evidence submitted in support of the petition bears 
directly and substantially on the matter of whether there is 
a current diagnosis of post-traumatic stress disorder.


CONCLUSION OF LAW

The December 1996 Board decision is final.  New and material 
evidence sufficient to reopen the claim has been received.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1100 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence:

Service connection for post-traumatic stress disorder was 
denied in September 1990.  There was no appeal as to that 
rating decision and it is final.  Service connection for 
post-traumatic stress disorder was denied in May 1994 and the 
issue was appealed.  In December 1996, the Board found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for post-traumatic stress 
disorder.  This appeal stems from a June 1998 rating decision 
that reopened the claim and denied service connection for 
post-traumatic stress disorder.

A decision of the Board is final.  38 U.S.C.A. § 7104 (b) 
(West 1991); 38 C.F.R. § 20.1100 (2000).  When a claimant 
requests that a claim be reopened after an appellate decision 
has been promulgated and submits evidence in support thereof, 
a determination as to whether such evidence is new and 
material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  38 C.F.R. § 20.1105 
(2000).

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156 (a) (2000).  New 
and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Immediately upon reopening the claim, the Board must 
determine whether, based on all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107 (a).  If the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107 (b) has 
been fulfilled.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The evidence before the Board at the time of the prior denial 
in December 1996 is summarized as follows.  The original 
claim filed in March 1990 claimed service connection for 
post-traumatic stress disorder.  Service medical records 
documented normal psychiatric evaluations in service.  The 
appellant's DD Form-214 did not indicate combat service.  A 
report from a VA examination conducted in August 1990 
indicated no specific mental disorder.  On VA examination in 
April 1994 a mild anxiety disorder was diagnosed.  The 
appellant testified before the RO in October 1994 and 
indicated his belief that stressors experienced during his 
service in the Republic of Vietnam had resulted in his mental 
illness, specifically post-traumatic stress disorder.  He 
contended he had combat service.  Social Security 
Administration records included multiple private psychiatric 
evaluations that resulted in diagnoses of generalized anxiety 
disorder, an affective disturbance, atypical depression, and 
depressive psychosis.  Onset was in 1984 and the symptoms 
were said to be job-related.  Dr. G. diagnosed atypical 
depression in January 1988 and stated that the appellant's 
Vietnam experiences and later workplace difficulties played a 
role in the appellant's psychological disorganization.

The evidence submitted in support of the petition to reopen 
the claim for service connection for post-traumatic stress 
disorder included the testimony of Dr. G. before the RO in 
February 1999.  In his testimony, Dr. G. concluded that the 
appellant exhibited symptoms associated with post-traumatic 
stress disorder since 1987 and that in spite of other 
diagnoses that had been rendered in the past, the appellant 
had post-traumatic stress disorder and had always had post-
traumatic stress disorder.  This diagnosis was attributable 
to his service in Vietnam.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.  The Board had 
previously denied the petition to reopen the claim on the 
basis that post-traumatic stress disorder had not been 
diagnosed and the evidence submitted in support of the 
petition failed to include a diagnosis that established post-
traumatic stress disorder.  The testimony of Dr. G. cures 
this evidentiary defect, in that he has testified that the 
appellant has post-traumatic stress disorder.  Accordingly, 
this is new and material evidence and the petition to reopen 
the claim is granted.  In considering whether the claim for 
service connection for post-traumatic stress disorder is 
warranted, the Board has determined that additional 
development is necessary. 


ORDER

The petition to reopen the claim for service connection for 
post-traumatic stress disorder is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

This Remand serves as notice of the evidence necessary to 
prevail on this claim.  Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with DSM-IV or supported by the findings on the examination 
report); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000).

The testimony provided by Dr. G. established a post-service 
diagnosis of post-traumatic stress disorder that has been 
attributed to Vietnam service.  Stressor development has not 
been undertaken and no attempt to verify the alleged 
stressors has been made.

Accordingly, this case is REMANDED for the following:

1.  The RO must contact the appellant and 
obtain a detailed account of the alleged 
stressors.  

2.  The RO is to submit a list of the 
appellant's stressors and all associated 
documents, including a copy of the 
appellant's personnel records, to United 
States Armed Services Center for Research 
of Unit Records, 7798 Cissna Road, 
Springfield, Virginia, 22150.  U.S. Armed 
Services Center for Research of Unit 
Records should be requested to provide 
any information which might corroborate 
the appellant's alleged stressors.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a Supplemental Statement of 
the Case.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

